IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2681 Disciplinary Docket No. 3
                                            :
                   Petitioner               :   No. 102 DB 2020
             v.                             :
                                            :   Attorney Registration No. 60182
 JOSEPH NICHOLAS SCIULLI                    :
                                            :   (Montgomery County)
                    Respondent              :


                                       ORDER


PER CURIAM

      AND NOW, this 9th day of December, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Joseph Nicholas Sciulli is suspended

on consent from the Bar of this Commonwealth for a period of two years, retroactive to

October 28, 2020. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and

pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).